Title: To George Washington from Colonel John Cadwalader, 31 December 1776
From: Cadwalader, John
To: Washington, George



Sir
Crosswix [N.J.] 31st Decr 1776

A very intelligent young Gentleman is returned, just now, from Prince Town—he left this yesterday Morng & got in about 12 or 1 O’Clock—He would have returned last Night but General Lesley, who commands, & Col: Abercombie would not suffer him to go off—He

 

made his Escape this Morng early, & informs, that from the best Information he could get, there were about 5000 men—consisting of Hessians & British Troops—about the same Number of each—I have made a rough Draught of the Road from this place; the Situation of the Cannon & Works begun & those intended this Morng—He thinks there are not so many as they report—He conversed with some of the offic[e]rs & lodged last Night with them (americans)—They enquired what were our Numbers; he mentioned abt 16000, from the best accts—they did not beleive we had more than 5 or 6000—that many were forced into the Service, & that they were deserting in great Numbers every day—No Sentries on the back or East Side of the Town—They parade every Morng an hour before day—and some Nights lie on their Arms—an Attack has been expected for several Nights past—the men much fatigued, &, till last Night, in want of Provisions—when a very considerable number of Waggons arrived with Provisions from Brunswick—All their Baggage sent to Brunswick, where there are but few men—This confirms the Acct I sent you last Night—About 50 light Horse at Prince Town, one half quartered at Scudders Mill, the other on the West of the Town—He enquired if any Troops were on the Road—they say there are none on this Side Brunswick—some Hessians arrived yesterday (tis said from Brunswic)—I suppose they were those that landed at South Amboy, as I cannot hear any thing of them in this neighbourhood.
A Party of our light Horse brought in this Morng to Cranberry, about 30 Cattle, left by the Hessians—in general, poor—I recd your Letter last Night, by Express[.] Our Spy was near the Party of Chasseurs, when they were taken, & says an Assistant Qr Master Gen: or Commissary was with them—The Enemy had heard it—Major Mifflin is just setting off with a Party of 200 from Cumberland. I am, Sir, with great Respect, Your Excellencys most obt hble Servt

John Cadwalader


Major Nicholas, of Marines, informs me that Col: Elisha Lawrence (late Sherriff of Monmouth) is now collecting men at Monmouth Court House—he has got together about 70 men—He has put ⟨2⟩o men into prison for refusing to bear Arms[.] The Person who brings the Intelligence flew—Major Nicholas is desirous of going after Lawrence’s Party—I think it is not an object at this Time, & have refused the application till I have your orders. yours &c. &c.


J. C.
